1

2

3

4

5

6                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
7                                       AT SEATTLE

8
     CEDARWOOD CONDOMINIUM OWNERS                           NO. 18-CV-367-RSM
9    ASSOCIATION, a Washington non-profit
     corporation,                                           STIPULATION TO EXTEND
10                                                          DEADLINES INCLUDING TRIAL
                              Plaintiff,                    DATE
11
              v.
12
     ALLSTATE INSURANCE COMPANY, a
13   foreign insurance company,

14                            Defendant.

15                                          I.      STIPULATION

16          The parties, through their undersigned counsel of record, hereby request the Court to

17   grant an extension of the trial date and associated remaining deadlines.

18          The parties are working diligently and cooperatively in an effort to organize

19   discovery in this matter so as to maximize efficiency of time and resources while at the same

20   time adequately preparing this matter for trial. These efforts include but are not limited to

21   scheduling multiple out of state depositions around the holiday season. Granting the parties’

22   stipulated and joint request to the Court for a continuance of the trial date and associated

23   remaining deadlines will allow the parties to continue to work cooperatively to prepare this

24   case for trial in a functional and efficient manner.
     STIPULATION TO EXTEND DEADLINES - 1
     (No. 18-cv-367-RSM)
1           The existing and proposed new dates are as follows:

2                                              Existing Deadline Per
                           Event                                       Proposed New Date
                                                Order Setting Trial
3
            Disclosure of expert testimony
4           under FRCP 26(a)(2)                  December 7, 2018       February 15, 2019

5           Deadline for filing motions
            related to discovery                December 21, 2018        March 1, 2019
6           Discovery to be completed by         January 18, 2019        March 29, 2019
7           All dispositive motions must
            be filed by                          February 7, 2019        April 18, 2019
8
            All Motions in limine must be
9           filed by                              March 11, 2019          May 20, 2019

10          Agreed pretrial Order due             March 27, 2019          June 5, 2019
            Trial briefs, proposed voir dire
11          questions, jury instructions,
            neutral statement of the case,
12          and trial exhibits due                 April 3, 2019          June 12, 2019

13
            Trial Date                             April 8, 2019          June 17, 2019
14
            DATED this 30th day of November, 2018.
15
     ASHBAUGH BEAL                                 WILSON SMITH COCHRAN DICKERSON
16
     By s/ Zachary O. McIssac                      By s/ Alfred E. Donohue
17     Jesse D. Miller, WSBA #35837                  Alfred E. Donohue, WSBA #32774
       jmiller@ashbaughbeal.com                      donohue@wscd.com
18     Zachary O. McIsaac, WSBA #35833               Sally E. Metteer, WSBA #20869
       zmcisaac@ashbaughbeal.com                     metteer@wscd.com
19     Jocelyn J. Whiteley, WSBA #49780              Attorneys for Defendant
       jwhiteley@ashbaughbeal.com
20     Attorneys for Plaintiff

21

22

23

24
     STIPULATION TO EXTEND DEADLINES - 2
     (No. 18-cv-367-RSM)
1                                         II.       ORDER

2           IT IS SO ORDERED.

3           DATED this 4th day of December, 2018.

4

5

6
                                                A
                                                RICARDO S. MARTINEZ
                                                CHIEF UNITED STATES DISTRICT JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
     STIPULATION TO EXTEND DEADLINES - 3
     (No. 18-cv-367-RSM)
